DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokohama et al. (# US 2017/0267888) in view of Morimoto (# US 2010/0029840) and Kariya (# US 2009/0234067).
Yokohama et al. discloses:
optionally one or more of water, another organic solvent, a surfactant, a defoaming agent, a preservative , a fungicide and corrosion inhibitor ([0157]-[0159]); and applying a magenta ink containing C.I. Pigment Red ([0067]-[[0069]) and at least one organic solvent ([0036]-[0041]), wherein a mixing SP value of the at least one organic solvent contained in the pre-processing fluid is from 10.0 to 12.0 (cal/cm3) (first organic solvent A, 10 to 13; [0036]-[0037]; [0158] clearly teaches that solvent used in pre-processing fluid are same as used in ink composition) , wherein a mixing SP value of the at least one organic solvent (organic solvent B) contained in the magenta ink (ink B) is from 12.0 to 14.0 (cal/cm3)1/2 (organic solvent B, 13 to 16; [0040]). 
Given that the Yokohama et al. reference discloses a range of SP value of the organic solvent A & B that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is 
2. The image forming method according to claim 1, wherein the applying the magenta ink is conducted in an inkjet method ([0151]-[0152]). 
3. The image forming method according to claim 1, wherein the at least one organic solvent contained in the magenta ink contains a glycol ether compound ([0050]). 
4. The image forming method according to claim 1, wherein the magenta ink contains an organic solvent having an SP value of from 9.0 to 10.5 (cal/cm3)1/2 ([0037];second organic solvent; [0048]). 
5. The image forming method according to claim 1, wherein the pre-processing fluid contains an organic solvent having an SP value of from 9.0 to 10.5 (cal/cm3)1/2 (first organic solvent; [0037]). 
7. An image forming apparatus (figure: 1-2) comprising: 
a pre-processing fluid applying device configured to apply a pre-processing fluid to a non-absorptive recording medium (figure: 1-2), the pre-processing fluid (pre-processing fluid; [0156]-[0158]) consisting a multi-valent metal salt ([0159]) and at least one organic solvent ([0157]-[0158]); and optionally one or more of water, another 
an ink applying device (figure: 1-2) configured to apply a magenta ink containing C.I. Pigment Red ([0067]-[0069]) and at least one organic solvent ([0036]-[0041]), 
wherein a mixing SP value of the at least one organic solvent contained in the pre-processing fluid is from 10.0 to 12.0 (cal/cm3)1/2 (first organic solvent A, 10 to 13; [0036]-[0037]), 
wherein a mixing SP value of the at least one organic solvent (organic solvent B) contained in the magenta ink (ink B) is from 12.0 to 14.0 (cal/cm3)1/2 (organic solvent B, 13 to 16; [0040]).
Given that the Yokohama et al. reference discloses a range of SP value of the organic solvent A & B that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 
8. An image forming set ([0063]-[0072]) comprising:
 a pre-processing fluid (pre-processing fluid; [0156]-[0158]) consisting a multi-valent metal salt ([0159]) and at least one organic solvent ([0157]-[0158]); and optionally one or more of water, another organic solvent, a surfactant, a defoaming agent, a preservative , a fungicide and corrosion inhibitor ([0157]-[0159]);
a magenta ink containing C.I. Pigment Red ([0067]-[[0069]) and at least one organic solvent ([0036]-[0041]), 
wherein a mixing SP value of the at least one organic solvent contained in the pre-processing fluid (same as ink composition; [0158]) is from 10.0 to 12.0 (cal/cm3) (first organic solvent A, 10 to 13; [0036]-[0037]), 
wherein a mixing SP value of the at least one organic solvent (organic solvent B) contained in the magenta ink (ink B) is from 12.0 to 14.0 (cal/cm3) (organic solvent B, 13 to 16; [0040]). 
Given that the Yokohama et al. reference discloses a range of SP value of the organic solvent A & B that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select 
9. A method of producing printed matter comprising: producing the printed matter utilizing the image forming method of claim 1 ([0140]-[0145]).
Yokohama et al. explicitly did not discloses:
1, 7 & 8. A magenta ink containing C.I. Pigment Red 269. The multi-valent metal salt comprises at least one of a calcium chloride, sulfate, acetate or nitrate, or a magnesium chloride, sulfate, acetate, or nitrate.
6. The image forming method according to claim 1, wherein the multi-valent metal salt comprises at least one of calcium acetate monohydrate, calcium nitrate tetrahydrate, calcium chloride hexahydrate, magnesium acetate tetrahydrate, or anhydrous magnesium sulfate.

11. The image forming method according to claim 1, wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.5 to 3 percent by mass.
12. The image forming method according to claim 6. wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.1 to 5 percent by mass.
13. The image forming method according to claim 6, wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.5 to 3 percent by mass.
Morimoto teaches that to improve the printability, image with high resolution and high density, the liquid composition (pre-processing liquid) ([0195]) comprises the multi-valent metal salt comprises at least one of a calcium chloride, sulfate, acetate or nitrate, or a magnesium chloride, sulfate, acetate, or nitrate ([0196]).
6. The image forming method according to claim 1, wherein the multi-valent metal salt comprises at least one of calcium acetate monohydrate, calcium nitrate tetrahydrate, calcium chloride hexahydrate, magnesium acetate tetrahydrate, or anhydrous magnesium sulfate ([0196]).
10. The image forming method according to claim 1, wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.1 to 5 percent by mass (1 to 10% preferable 1.5 to 7%; [0197]).

12. The image forming method according to claim 6. wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.1 to 5 percent by mass (1 to 10% preferable 1.5 to 7%; [0197]).
13. The image forming method according to claim 6, wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.5 to 3 percent by mass (1 to 10% preferable 1.5 to 7%; [0197]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the processing liquid of Yokohama et al. by the aforementioned teaching of Morimoto in order to have high density, high resolution and high quality printed image. 
Kariya teaches that to have high quality printed image, the ink composition comprises the magenta ink, which containing C.I. Pigment Red 269 ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the magenta ink of Yokohama et al. by the aforementioned teaching of Kariya in order to have high quality printed image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853